IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DARREN EADES,                             : No. 209 EAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
SUPT. ERIK TICE AND                       :
COMMONWEALTH OF PENNSYLVANIA,             :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of October, 2019, the Petition for Allowance of Appeal

is DENIED.